Citation Nr: 1037645	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  04-41 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tremors and seizures, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for sleep disturbance, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for renal insufficiency, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for skin rash, to include 
as due to an undiagnosed illness.

6.  Entitlement to service connection for generalized joint pain, 
to include as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for short-term memory loss, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for anxiety attacks, to 
include as due to an undiagnosed illness.

10.  Entitlement to service connection for urinary urgency and 
frequency, to include as due to an undiagnosed illness.

11.  Entitlement to service connection for erectile dysfunction, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from September 1974 
to September 1977, and from June 1980 to September 1982.  He 
served in the Persian Gulf War Theater of operations.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a March 2004 rating 
decision of the VA Regional Office in St. Petersburg, Florida 
that denied all of the claimed disabilities listed on the title 
pages.  

The Veteran was afforded a personal hearing in January 2007 
before the undersigned Veterans Law Judge sitting at St. 
Petersburg, Florida.  The transcript is of record.  

In April 2007, the Board remanded this claim for additional 
development.  The case has been returned to the Board and is 
ready for further review.  

The issue of entitlement to nonservice-connected pension 
has been raised by the record, (see, VA general medical 
examination report of August 2010) but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ). 
  Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Regarding the issues on appeal, the Board previously remanded the 
claim to obtain additional information to ensure that the claims 
file contained all available records.  The Board mandated that 
the Veteran be evaluated under clearly specified conditions and 
the Board directed that specific questions be answered by the 
examiners regarding the disorders on appeal.  Review of the file 
reveals that the mandates presented by the Board were not 
adequately followed or addressed.  A remand of this claim is 
necessary to ensure compliance with the prior Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its previous remand, the Board pointed out that the Veteran 
contends that he has developed tremors and seizures, fatigue, 
sleep disturbance, renal insufficiency, skin rash, generalized 
joint pain, particularly in the knees and elbows, headaches, 
short-term memory loss, anxiety attacks, urinary urgency and 
frequency, and erectile dysfunction, all to include as due to an 
undiagnosed illness from service in the Persian Gulf War zone.  
The Board noted that on personal hearing in January 2007, the 
appellant's accredited representative referred to the absence of 
service records from 1980 to 1992.  The Board was thus of the 
opinion that a search should be made for the service treatment 
records given the almost four-year time lapse since the last 
attempt was made.  This was because the missing data may have 
found its way to a records repository during that time frame.  
The Board opined that the RO should again make a request to the 
National Personnel Records Center (NPRC), as well as attempt to 
reconstruct the Veteran's service treatment and personnel records 
through alternate means.  This included attempts to obtain any 
information from all available sources and records repositories, 
as well as any include the facilities where the Veteran received 
treatment in service.  A review of the file shows that the NPRC 
was not contacted as requested by the Board and no attempt was 
made to reconstruct the Veteran's file.  



Additionally the Board pointed out that the record reflects that 
on VA psychiatric examination in December 2003, the Veteran 
related that he was going to apply for Social Security 
Administration (SSA) disability benefits.  He was to therefore be 
contacted and asked whether or not he has been awarded such 
benefits.  If so these records were to be requested and 
associated with the claims folder.  The Veteran was requested to 
do so; he did not respond to this request.  However, on VA 
examination in August 2009, the Veteran stated that he was 
receiving SSA disability payments.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Here the record 
confirms that the Veteran has been awarded benefits.  Hence, when 
the VA is put on notice of the existence of SSA records, as here, 
it must seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of SSA's determination 
on the Veteran's claim, as well as copies of all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The Board further noted that the record contains clinical data 
referencing treatment for various complaints and disorders, 
particularly seizures, and that the Veteran has been afforded a 
number of VA examinations in this regard.  The Board observed, 
however, that there does not appear to be any consensus as to the 
nature and etiology of the claimed seizure disorder, nor has it 
been ascribed to an undiagnosed illness.  The origins and/or 
etiologies and diagnoses of the other claimed disabilities have 
also not been objectified or clarified to any significant extent.  
The Board thus found that that given the number of complaints and 
the fairly involved symptomatology complex, the Veteran would 
benefit from a period of observation and evaluation to sort out 
his various disorders, as well as for more definitive medical 
opinions as to whether the disabilities were incurred during 
active duty, or are undiagnosed illness related to Gulf War 
service.  While the Veteran was examined by VA while the case was 
in remand status, he was not afforded a period 


of observation with evaluation by at least two VA physicians, to 
include a specialist in undiagnosed illness disorders as ordered 
by the Board. 

As pointed out by the Veteran's representative in her July 2010 
written brief, the mandates of the Board have not been carried 
out and thus a remand was requested by her based on the findings 
in Stegall.  The Board agrees.  

The appellant is hereby notified that it is his responsibility to 
report for any examination or hospitalization scheduled, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  See 38 C.F.R. §§ 
3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be contacted and 
asked to provide the locations of all 
service department facilities where he 
received in-service treatment. The RO 
should take all appropriate steps to secure 
the service treatment and personnel records 
or alternative records for the Veteran from 
National Personnel Records Center, the VA 
Records Management Center in St. Louis, 
Missouri, and directly from the service 
department, including any service facility 
identified by the Veteran as a place where 
he received treatment. The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) (2009) regarding requesting 
records from Federal facilities.  A letter 
should be sent to the Veteran advising him 
specifically of the possible sources of 
information or evidence that may be helpful 
to his claims.  If no records are found, an 
additional determination of such should be 
placed in the claims file.

2.  Request all medical and legal documents 
pertaining to the Veteran's application for 
SSA disability benefits.  If no records can 
be found, indicate whether the records do 
not exist and whether further efforts to 
obtain the records would be futile.  

3.  Then, the appellant should be scheduled 
for a period of observation and evaluation 
at a VA facility.  The Veteran should be 
evaluated by at least two VA physicians, to 
include a specialist in undiagnosed illness 
disorders.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail and 
correlated to specific diagnoses.  The 
claims file and a complete copy of this 
remand should be made available to the 
physicians designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  The 
examination reports should include 
discussions of the Veteran's documented 
medical history and assertions.  Based on a 
thorough review of the evidence of record, 
the examiners should provide opinions, with 
complete rationale, with respect to the 
following: 

What are the most accurate etiologies and 
diagnoses as to the Veteran's complaints 
and symptoms relating to seizures and/or 
tremors, fatigue, sleep disturbance, renal 
insufficiency, skin rash, generalized joint 
pain, headaches, short-term memory loss, 
anxiety attacks, 


urinary urgency and frequency, and erectile 
dysfunction?  

The examiners should provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (50 percent 
probability or more) that the claimed 
disorders had their onset during active 
service, are of post service onset, or are 
related to an undiagnosed illness.  In 
formulating their medical opinions, the 
examiners are asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility, 
rather that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

4.  The RO should ensure that the medical 
reports requested above comply with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the reports are insufficient, or if any 
requested action is not undertaken or 
deficient, it should be returned to the 
examiner for necessary corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issues on appeal.  
If the benefits are not granted, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond before the case is returned to the 
Board.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



